                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        KEVIN CAMPBELL,                                 CASE NO. C18-0274-JCC
10                            Petitioner,                 MINUTE ORDER
11             v.

12        UNITED STATES OF AMERICA,

13                            Respondent.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on Petitioner’s motion to extend time and request for
18   proper pro se forms (Dkt. No. 9). Respondent does not oppose the request. (Dkt. No. 10.) The
19   motion is GRANTED. The Clerk has already mailed Petitioner forms for a § 2255 motion and a
20   motion to appoint counsel. (See Dkt. No. 65.) To the extent one was not mailed, the Clerk is
21   DIRECTED to mail to Petitioner an application to proceed in forma pauperis. The deadline for
22   Petitioner to file his amended § 2255 motion is EXTENDED to February 22, 2019. The Clerk is
23   DIRECTED to provide a copy of this order to Petitioner.
24   //
25   //
26   //


     MINUTE ORDER
     C18-0274-JCC
     PAGE - 1
 1        DATED this 16th day of January 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0274-JCC
     PAGE - 2
